Filed 9/14/20 P. v. Lozano CA2/5




             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
        California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
        opinions not certified for publication or ordered published, except as specified by rule
        8.1115(b) . This opinion has not been certified for publication or ordered published for
        purposes of rule 8.1115.


                   IN THE COURT OF APPEAL OF THE STATE OF

             CALIFORNIA SECOND APPELLATE DISTRICT DIVISION

                                                    FIVE


        THE PEOPLE,                                                B302386

                Plaintiff and Respondent,                          (L.A. Sup. Court No.
                                                                   BA477259)
        v.

        ERNIE LOZANO,

                Defendant and Appellant.


              APPEAL from a judgment of the Superior Court of Los
        Angeles County, William N. Sterling, Judge. Affirmed.
              Ava R. Stralla, under appointment by the Court of Appeal,
        for Defendant and Appellant.
              No appearance for Plaintiff and Respondent.
       Defendant Ernie Lozano (defendant) pled no contest on
August 29, 2019, to committing a first degree burglary (no
person present) in violation of Penal Code section 459. According
to testimony at the preliminary hearing, the victim hired
defendant to do flooring renovations at the victim’s home, and
defendant used a home entry access code to gain entry and take
$1,000 in cash when the victim was not at home.
       Defendant entered his no contest plea pursuant to an
agreement with the People. Under that agreement, defendant
would serve 18 years in prison: eight years on the burglary
charge (four years, doubled pursuant to the Three Strikes law for
a 2014 witness intimidation by force conviction) and ten years for
sustaining two prior serious felony convictions (Pen. Code, § 667,
subd. (a)(1)). The People agreed not to seek a Three Strikes law
indeterminate sentence for a second qualifying conviction under
the Three Strikes law (a 2014 robbery conviction). The trial court
imposed the 18-year sentence called for by the agreement.
       Defendant filed a notice of appeal in the trial court after his
conviction and sentence. The notice asked the trial court to grant
a certificate of probable cause so that he could have his “two 5
year nick[el] prior enhancements stricken or dismissed based on
Senate Bill 1393,” a statute that took effect on January 1, 2019.
The trial court denied the request for a certificate of probable
cause.
       We appointed counsel to represent defendant on appeal.
After examining the record, counsel filed an opening brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 that raises no
issues. On May 8, 2020, this court advised defendant he had 30
days to personally submit any contentions or issues he wished us
to consider. We received no response.




                                  2
      We have examined the record and are satisfied
defendant’s attorney has complied with the responsibilities of
counsel and no arguable issue exists. (Smith v. Robbins (2000)
528 U.S. 259, 278-82; People v. Kelly (2006) 40 Cal.4th 106, 122-
24; Wende, 25 Cal.3d at 441.)

                         DISPOSITION
      The judgment is affirmed.


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                      BAKER, Acting P. J.

We concur:



      MOOR, J.



      KIM, J.




                                  3